Exhibit 99.3 FINANCIAL RESULTS Consolidated Financial Statements MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL INFORMATION The management of The Toronto-Dominion Bank (the “Bank”) is responsible for the integrity, consistency, objectivity and reliability of the Consolidated Financial Statements of the Bank and related financial information presented in this Annual Report. Canadian generally accepted accounting principles as well as the requirements of the Bank Act and related regulations have been applied and management has exercised its judgment and made best estimates where appropriate. The Bank’s accounting system and related internal controls are designed, and supporting procedures maintained, to provide reasonable assurance that financial records are complete and accurate and that assets are safeguarded against loss from unauthorized use or disposition. These supporting procedures include the careful selection and training of qualified staff, the establishment of organizational structures providing a well-defined division of responsibilities and accountability for performance, and the communication of policies and guidelines of business conduct throughout the Bank. Management has assessed the effectiveness of the Bank’s internal control over financial reporting as at October 31, 2010 using the framework found in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based upon this assessment, management has concluded that as at October 31, 2010 the Bank’s internal control over financial reporting is effective. The scope of management’s assessment of the effectiveness of the Bank’s internal control over financial reporting (ICFR) as at October 31, 2010 did not include the controls, policies and procedures of The South Financial Group, Inc., the results of which are included in the 2010 consolidated financial statements of the Bank since the acquisition date of September 30, 2010. The scope limitation is in accordance with Canadian and U.S. securities laws, which allow an issuer to limit its design of disclosure controls and procedures (in the case of Canadian securities laws) and ICFR to exclude the controls, policies and procedures of a company acquired not more than 365 days before the end of the financial period to which the certificate relates. The South Financial Group, Inc. constituted 1.6% of the total consolidated assets and less than 1% of the total consolidated net income for the year ended October 31, 2010. The Bank’s Board of Directors, acting through the Audit Committee which is composed entirely of independent directors, oversees management’s responsibilities for financial reporting. The Audit Committee reviews the Consolidated Financial Statements and recommends them to the Board for approval. Other responsibilities of the Audit Committee include monitoring the Bank’s system of internal controls over the financial reporting process and making recommendations to the Board and shareholders regarding the appointment of the external auditor. The Bank’s Chief Auditor, who has full and free access to the Audit Committee, conducts an extensive program of audits. This program supports the system of internal control and is carried out by a professional staff of auditors. The Office of the Superintendent of Financial Institutions, Canada, makes such examination and enquiry into the affairs of the Bank as deemed necessary to ensure that the provisions of the Bank Act, having reference to the safety of the depositors, are being duly observed and that the Bank is in sound financial condition. Ernst & Young LLP, the independent auditors appointed by the shareholders of the Bank, have audited the effectiveness of the Bank’s internal control over financial reporting as at October 31, 2010 in addition to auditing the Bank’s Consolidated Financial Statements as of the same date. Their reports, which expressed an unqualified opinion, can be found on pages 2 to 3 of the Consolidated Financial Statements. Ernst & Young have full and free access to, and meet periodically with, the Audit Committee to discuss their audit and matters arising there from, such as, comments they may have on the fairness of financial reporting and the adequacy of internal controls. W. Edmund Clark Colleen M. Johnston Group President and Group Head Finance and Chief Executive Officer Chief Financial Officer Toronto, Canada December 1, 2010 TD BANK GROUP • 21 INDEPENDENT AUDITORS’ REPORTS TO SHAREHOLDERS Report on Financial Statements We have audited the Consolidated Balance Sheet of The Toronto-Dominion Bank as at October 31, 2010 and 2009 and the Consolidated Statements of Income, Changes in Shareholders’ Equity, Comprehensive Income and Cash Flows (collectively the “Consolidated Financial Statements”) for the years ended October 31, 2010, 2009 and 2008. These financial statements are the responsibility of the Bank’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board, United States (“PCAOB”). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the Consolidated Financial Statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these Consolidated Financial Statements present fairly, in all material respects, the financial position of the Bank as at October 31, 2010 and 2009 and the results of its operations and its cash flows for the years ended October 31, 2010, 2009 and 2008 in accordance with Canadian generally accepted accounting principles. As explained in Note 1 to the Consolidated Financial Statements, effective November 1, 2008, the Bank adopted amendments to Canadian Institute of Chartered Accountants (“CICA”) handbook section 3855 “Financial Instruments - Recognition and Measurement” related to impairment of financial assets. In addition, the Bank adopted amendments to CICA handbook section 3855 “Financial Instruments - Recognition and Measurement” effective August 1, 2008, which permitted reclassification of certain securities out of held for trading and available-for-sale categories under specified circumstances. We have also audited, in accordance with the standards of the PCAOB, the effectiveness of The Toronto-Dominion Bank’s internal control over financial reporting as at October 31, 2010 based on the criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated December 1, 2010 expressed an unqualified opinion thereon. Ernst & Young LLP Chartered Accountants Licensed Public Accountants Toronto, Canada December 1, 2010 TD BANK GROUP • 22 INDEPENDENT AUDITORS’ REPORTS TO SHAREHOLDERS Report on Internal Controls under Standards of the Public Company Accounting Oversight Board (United States) We have audited the effectiveness of The Toronto-Dominion Bank’s internal control over financial reporting as of October 31, 2010, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria). The Toronto-Dominion Bank’s management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Report on Internal Control over Financial Reporting contained in the accompanying Management’s Discussion and Analysis. Our responsibility is to express an opinion on the Bank’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board, United States (“PCAOB”). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, The Toronto-Dominion Bank maintained, in all material respects, effective internal control over financial reporting as of October 31, 2010, based on the COSO criteria. As indicated in the accompanying Management's Report on Internal Control over Financial Reporting, management’s assessment of the effectiveness of the Bank’s internal control over financial reporting (ICFR) as at October 31, 2010 did not include the controls, policies and procedures of The South Financial Group, Inc., the results of which are included in the 2010 consolidated financial statements of the Bank since the acquisition date of September 30, 2010 and constituted 1.6% of the total consolidated assets and less than 1% of the total consolidated net income for the year ended October 31, 2010. Our audit of internal control over financial reporting of the Bank also did not include an evaluation of the internal controls over financial reporting of The South Financial Group, Inc. We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the PCAOB, the Consolidated Balance Sheet of The Toronto-Dominion Bank as at October 31, 2010 and 2009 and the Consolidated Statements of Income, Changes in Shareholders’ Equity, Comprehensive Income and Cash Flows for the years ended October 31, 2010, 2009 and 2008 of The Toronto-Dominion Bank and our report dated December 1, 2010 expressed an unqualified opinion thereon. Ernst & Young LLP Chartered Accountants Licensed Public Accountants Toronto, Canada December 1, 2010 TD BANK GROUP • 23 Consolidated Balance Sheet As at October 31 (millions of Canadian dollars, except as noted) ASSETS Cash and due from banks $ $ Interest-bearing deposits with banks Securities (Note 2) Trading (Note 4) Available-for-sale (Note 1) Held-to-maturity (Note 1) Securities purchased under reverse repurchase agreements (Note 2) Loans (Note 3) Residential mortgages Consumer instalment and other personal Credit card Business and government (Note 4) Debt securities classified as loans (Note 1) Allowance for loan losses (Note 3) ) ) Loans, net of allowance for loan losses Other Customers’ liability under acceptances (Note 3) Investment in TD Ameritrade (Note 7) Derivatives (Note 8) Goodwill (Note 9) Other intangibles (Note 9) Land, buildings and equipment (Note 10) Current income tax receivable - Other assets (Note 11) Total assets $ $ LIABILITIES Deposits (Notes 12, 16) Personal $ $ Banks Business and government Trading Other Acceptances (Note 3) Obligations related to securities sold short Obligations related to securities sold under repurchase agreements (Note 2) Derivatives (Note 8) Current income tax payable - Future income tax liabilities (Note 27) Other liabilities (Note 13) Subordinated notes and debentures (Note 14) Liability for preferred shares (Note 15) Liability for capital trust securities (Note 16) - Non-controlling interests in subsidiaries (Note 17) Contingent liabilities, commitments and guarantees (Note 31) SHAREHOLDERS’ EQUITY Common shares (millions of shares issued and outstanding: 2010 - 879.7 and 2009 - 859.6) (Note 18) Preferred shares (millions of shares issued and outstanding: 2010 - 135.8 and 2009 - 135.8) (Note 18) Treasury shares - common (millions of shares held: 2010 - (1.2) and 2009 - (0.8)) (Note 18) ) ) Treasury shares - preferred (millions of shares held: 2010 - nil and 2009 - nil) (Note 18) (1 ) - Contributed surplus Retained earnings Accumulated other comprehensive income (loss) (Note 20) Total liabilities and shareholders’ equity $ $ Certain comparative amounts have been reclassified to conform with the presentation adopted in the current year. The accompanying Notes are an integral part of these Consolidated Financial Statements. W. Edmund Clark William E. Bennett Group President and Chief Executive Officer Chair, Audit Committee TD BANK GROUP • 24 Consolidated Statement of Income For the years ended October 31 (millions of Canadian dollars, except as noted) Interest income Loans $ $ $ Securities Dividends Interest Deposits with banks Interest expense Deposits Subordinated notes and debentures Preferred shares and capital trust securities (Notes 15, 16) 37 94 94 Other Net interest income Non-interest income Investment and securities services Credit fees Net securities gains (losses) (Note 2) 75 ) Trading income (loss) (Note 21) ) Service charges Loan securitizations (Note 5) Card services Insurance, net of claims (Note 22) Trust fees Other income (loss) ) Total revenue Provision for credit losses (Note 3) Non-interest expenses Salaries and employee benefits (Note 24) Occupancy, including depreciation Equipment, including depreciation Amortization of other intangibles (Note 9) Restructuring costs (Note 25) 17 36 48 Marketing and business development Brokerage-related fees Professional and advisory services Communications Other (Note 26) Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for income taxes (Note 27) Non-controlling interests in subsidiaries, net of income taxes 43 Equity in net income of an associated company, net of income taxes (Note 7) Net income Preferred dividends 59 Net income available to common shareholders $ $ $ Average number of common shares outstanding (millions) (Note 28) Basic Diluted Earnings per share (Canadian dollars) (Note 28) Basic $ $ $ Diluted Dividends per share (Canadian dollars) Certain comparative amounts have been reclassified to conform with the presentation adopted in the current year. The accompanying Notes are an integral part of these Consolidated Financial Statements. TD BANK GROUP • 25 Consolidated Statement of Changes in Shareholders' Equity For the years ended October 31 (millions of Canadian dollars) Common shares (Note 18) Balance at beginning of year $ $ $ Proceeds from shares issued on exercise of stock options Shares issued as a result of dividend reinvestment plan Proceeds from issuance of new shares - Shares issued on acquisitions (Note 7) 54 - Balance at end of year Preferred shares (Note 18) Balance at beginning of year Shares issued - Balance at end of year Treasury shares - common (Note 18) Balance at beginning of year ) ) ) Purchase of shares ) ) ) Sale of shares Balance at end of year ) ) ) Treasury shares - preferred (Note 18) Balance at beginning of year - - - Purchase of shares ) (6 ) - Sale of shares 62 6 - Balance at end of year (1 ) - - Contributed surplus Balance at beginning of year Net premium (discount) on sale of treasury shares 52 ) (4 ) Stock options (Note 23) Conversion of stock options of entities acquired (Note 23) - - Balance at end of year Retained earnings Balance at beginning of year, as previously reported Net income due to reporting-period alignment of U.S. entities (Note 1) - 4 - Transition adjustment on adoption of financial instruments amendments (Note 1) - ) - Net income Common dividends ) ) ) Preferred dividends ) ) ) Share issue expenses (5 ) ) ) Balance at end of year Accumulated other comprehensive income (loss) (Note 20) Balance at beginning of year, as previously reported ) ) Other comprehensive income due to reporting-period alignment of U.S. entities (Note 1) - - Transition adjustment on adoption of financial instruments amendments (Note 1) - - Other comprehensive income (loss) for the year ) 22 Balance at end of year ) Retained earnings and accumulated other comprehensive income Total shareholders’ equity $ $ $ Certain comparative amounts have been reclassified to conform with the presentation adopted in the current year. The accompanying Notes are an integral part of these Consolidated Financial Statements. TD BANK GROUP • 26 Consolidated Statement of Comprehensive Income For the years ended October 31 (millions of Canadian dollars) Net income $ $ $ Other comprehensive income (loss), net of income taxes Change in unrealized gains (losses) on available-for-sale securities, net of hedging activities1 ) Reclassification to earnings of net losses (gains) in respect of available-for-sale securities2 9 ) Net change in unrealized foreign currency translation gains (losses) on investments in subsidiaries, net of hedging activities3,4 ) ) Change in net gains (losses) on derivative instruments designated as cash flow hedges5 Reclassification to earnings of net losses (gains) on cash flow hedges6 ) 22 Comprehensive income (loss) for the year $ $ $ 1 Net of income tax provision of $229 million (2009 - income tax provision of $456 million). 2 Net of income tax recovery of $5 million (2009 - income tax recovery of $148 million). 3 Net of income tax provision of $316 million (2009 - income tax provision of $604 million). 4 Includes $867 million of after-tax gains arising from hedges of the Bank's investment in foreign operations (2009 - after-tax gains of $1,380 million). 5 Net of income tax provision of $865 million (2009 - $828 million). 6 Net of income tax provision of $447 million (2009 - $552 million). Certain comparative amounts have been reclassified to conform with the presentation adopted in the current year. The accompanying Notes are an integral part of these Consolidated Financial Statements. TD BANK GROUP • 27 Consolidated Statement of Cash Flows For the years ended October 31 (millions of Canadian dollars) Cash flows from (used in) operating activities Net income $ $ $ Adjustments to determine net cash flows from (used in) operating activities Provision for credit losses Restructuring costs (Note 25) 17 36 48 Depreciation (Note 10) Amortization of other intangibles Net securities losses (gains) ) ) Net gain on securitizations (Note 5) Equity in net income of an associated company ) ) ) Non-controlling interests 43 Future income taxes (Note 27) 98 Changes in operating assets and liabilities Current income taxes receivable and payable ) Interest receivable and payable (Notes 11, 13) 20 27 Trading securities ) Derivative assets ) ) Derivative liabilities ) Other ) Net cash from operating activities Cash flows from (used in) financing activities Change in deposits Change in securities sold short ) ) Change in securities sold under repurchase agreements ) Issue of subordinated notes and debentures - - Repayment of subordinated notes and debentures ) ) ) Liability for preferred shares and capital trust securities ) 1 (5 ) Translation adjustment on subordinated notes and debentures issued in a foreign currency and other ) 41 Common shares issued Sale of treasury shares Purchase of treasury shares ) ) ) Dividends paid ) ) ) Net proceeds from issuance of preferred shares - Net cash from financing activities Cash flows from (used in) investing activities Interest-bearing deposits with banks ) ) ) Activity in available-for-sale and held-to-maturity securities Purchases ) ) ) Proceeds from maturities Proceeds from sales Net change in loans, net of securitizations ) ) ) Proceeds from loan securitizations (Note 5) Net purchases of premises and equipment ) ) ) Securities purchased under reverse repurchase agreements ) ) Net cash acquired (paid) from acquisitions (Note 7) - ) Net cash used in investing activities ) ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase in cash and cash equivalents 86 Impact due to reporting-period alignment of U.S. entities (Note 1) - ) - Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year, represented by cash and due from banks $ $ $ Supplementary disclosure of cash flow information Amount of interest paid during the year $ $ $ Amount of income taxes paid (refunded) during the year ) Certain comparative amounts have been reclassified to conform with the presentation adopted in the current year. The accompanying Notes are an integral part of these Consolidated Financial Statements. TD BANK GROUP • 28 Notes to Consolidated Financial Statements NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying Consolidated Financial Statements and accounting principles followed by The Toronto-Dominion Bank (the Bank), including the accounting requirements of the Office of the Superintendent of Financial Institutions Canada (OSFI), conform with Canadian generally accepted accounting principles (GAAP). Certain disclosures are included in the Management’s Discussion and Analysis (MD&A) as permitted by GAAP and are discussed in the Managing Risk section of the 2010 MD&A. These disclosures are shaded in the 2010 MD&A and form an integral part of the 2010 Consolidated Financial Statements. The 2010 Consolidated Financial Statements include all adjustments that are, in the opinion of management, necessary for a fair presentation of the results for the periods presented. Certain comparative amounts have been reclassified to conform with the presentation adopted in the current year. The significant accounting policies and practices followed by the Bank are: BASIS OF CONSOLIDATION The Consolidated Financial Statements include the assets, liabilities, results of operations, and cash flows of the Bank and its subsidiaries and certain variable interest entities (VIEs) after elimination of intercompany transactions and balances. Subsidiaries are corporations or other legal entities controlled by the Bank. VIEs are described in Note 6. The Bank uses the purchase method to account for all business acquisitions. When the Bank does not own all of the equity of the subsidiary, the minority shareholders’ interest is disclosed in the Consolidated Balance Sheet as non-controlling interest in subsidiaries and the income accruing to the minority interest holders, net of tax, is disclosed as a separate line item in the Consolidated Statement of Income. The proportionate consolidation method is used to account for investments in which the Bank exercises joint control. Only the Bank’s specific pro-rata share of assets, liabilities, income, and expenses is consolidated. Entities over which the Bank has significant influence are accounted for using the equity method of accounting. The Bank’s share of earnings, gains and losses realized on disposition, and write-downs to reflect other-than-temporary impairment in the value of such entities is reported in the Consolidated Statement of Income. The Bank’s equity share in TD Ameritrade’s earnings is reported on a one month lag basis. USE OF ESTIMATES IN THE PREPARATION OF FINANCIAL STATEMENTS The preparation of the Consolidated Financial Statements requires management to make estimates and assumptions based on information available as at the date of the financial statements. Actual results could materially differ from those estimates. Loan losses, fair value of certain financial instruments, consolidation of VIEs, income taxes, securitizations, valuation of goodwill and other intangibles, pensions and post-retirement benefits and contingent liabilities are areas where management makes significant estimates that are dependent on significant assumptions in determining the amounts to be recorded in the Consolidated Financial Statements. TRANSLATION OF FOREIGN CURRENCIES Monetary assets and liabilities denominated in foreign currencies are translated at exchange rates prevailing at the balance sheet date and non-monetary assets and liabilities are translated at historical exchange rates. Foreign currency income and expenses are translated at average exchange rates prevailing throughout the year. Unrealized translation gains and losses and all realized gains and losses are included in other income except for available-for-sale securities where unrealized translation gains and losses are recorded in other comprehensive income until the asset is sold or becomes impaired. For self-sustaining foreign currency denominated operations, all assets and liabilities are translated at exchange rates in effect at the balance sheet date and all income and expenses are translated at average exchange rates for the year. Unrealized translation gains and losses relating to the Bank’s self-sustaining operations, net of any offsetting gains or losses arising from hedges of these positions, and applicable income taxes, are included in other comprehensive income. The accumulated translation gains or losses are included in other income either on disposal of the investments or upon the reduction in the net investment as a result of capital transactions such as dividend distributions. CASH AND CASH EQUIVALENTS Cash and cash equivalents consist of cash and amounts due from banks which are issued by investment grade financial institutions. REVENUE RECOGNITION Investment and securities services income include asset management, administration and commission fees, and investment banking fees. Asset management, administration and commissions fees from investment management and related services, custody and institutional trust services and brokerage services income are all recognized over the period in which the related service is rendered. Investment banking fees include advisory fees, which are recognized as income when earned, and underwriting fees, net of syndication expenses, which are recognized as income when the Bank has rendered all services to the issuer and is entitled to collect the fee. Card services income includes interchange income from credit and debit cards and annual fees. Fee income, including service charges, is recognized as earned, except for annual fees, which are recognized over a 12-month period. TD BANK GROUP • 29 SPECIFIC ACCOUNTING POLICIES To facilitate a better understanding of the Bank’s Consolidated Financial Statements, significant accounting policies are disclosed in the notes, where applicable, with related disclosures. A listing of all the notes is as follows: Note Topic Page 2 Securities 11 3 Loans, Impaired Loans and Allowance for Credit Losses 15 4 Financial Instruments Designated as Trading under the Fair Value Option 19 5 Loan Securitizations 20 6 Variable Interest Entities 21 7 Acquisitions and Other 22 8 Derivatives 23 9 Goodwill and Other Intangibles 32 10 Land, Buildings and Equipment 33 11 Other Assets 33 12 Deposits 33 13 Other Liabilities 34 14 Subordinated Notes and Debentures 34 15 Liability for Preferred Shares 35 16 Capital Trust Securities 36 17 Non-Controlling Interests in Subsidiaries 37 18 Share Capital 38 19 Regulatory Capital 40 20 Accumulated Other Comprehensive Income (loss) 41 21 Trading-Related Income 41 22 Insurance 42 23 Stock-Based Compensation 42 24 Employee Future Benefits 44 25 Integration and Restructuring Charges 47 26 Other Non-Interest Expenses 48 27 Income Taxes 48 28 Earnings Per Share 49 29 Fair Value of Financial Instruments 50 30 Interest Rate Risk 57 31 Contingent Liabilities, Commitments, Pledged Assets, Collateral and Guarantees 58 32 Credit Risk 60 33 Segmented Information 64 34 Related-Party Transactions 66 35 Risk Management 67 36 Subsequent Events 67 CHANGES IN ACCOUNTING POLICIES FINANCIAL INSTRUMENTS - 2009 AMENDMENTS Debt Securities Classified as Loans and Loans Classified as Trading In August 2009, the Accounting Standards Board (AcSB) of the Canadian Institute of Chartered Accountants (CICA) amended CICA Handbook Section 3855, Financial Instruments - Recognition and Measurement and CICA Handbook Section 3025, Impaired Loans (the 2009 Amendments). The 2009 Amendments changed the definition of a loan such that certain debt securities may be classified as loans if they do not have a quoted price in an active market and it is not the Bank’s intent to sell the securities immediately or in the near term. Debt securities classified as loans are assessed for impairment using the incurred credit loss model of CICA Handbook Section 3025. Under this model, the carrying value of a loan is reduced to its estimated realizable amount when it is determined that it is impaired. Loan impairment accounting requirements are also applied to held-to-maturity financial assets as a result of the 2009 Amendments. Debt securities that are classified as available-for-sale continue to be written down to their fair value through the Consolidated Statement of Income when the impairment is considered to be other than temporary; however, the impairment loss can be reversed if the fair value subsequently increases and the increase can be objectively related to an event occurring after the impairment loss was recognized. As a result of the 2009 Amendments, the Bank reclassified certain debt securities from available-for-sale to loans effective November 1, 2008 at their amortized cost as of that date. To be eligible for reclassification, the debt securities had to meet the amended definition of a loan on November 1, 2008. Prior to the reclassification, the debt securities were accounted for at fair value with changes in fair value recorded in other comprehensive income. After the reclassification, they are accounted for at amortized cost using the effective interest rate method. In addition, the Bank also reclassified held-to-maturity securities that did not have a quoted price in an active market to loans as required by the 2009 Amendments. The securities were accounted for at amortized cost both before and after the reclassification. TD BANK GROUP • 210 The following table shows carrying values of the reclassified debt securities as at October 31, 2008 and November 1, 2008. Debt Securities Reclassified to Loans (millions of Canadian dollars) Amount Available-for-sale debt securities reclassified to loans1 Non-agency collateralized mortgage obligation portfolio $ Corporate and other debt Held-to-maturity debt securities reclassified to loans U.S. Federal, state and municipal government and agencies debt 69 Other OECD government-guaranteed debt Other debt securities Total carrying value of debt securities reclassified to loans on October 31, 2008 Transition adjustment for change in measurement basis, pre tax2 Gross amount of debt securities classified as loans on November 1, 2008 Transition adjustment for recognition of a general allowance, pre tax3 ) Net carrying value of debt securities classified as loans on November 1, 2008 $ 1 Prior to the reclassification, the debt securities were accounted for at fair value with changes in fair value recorded in other comprehensive income. After the reclassification, the debt securities are accounted for at amortized cost. 2 $563 million after tax. 3 $59 million after tax. In addition, the 2009 Amendments required loans for which the Bank has the intention to sell immediately or in the near term to be classified as trading. As a result, they are accounted for at fair value, with changes in fair value recorded in the Consolidated Statement of Income. Prior to the adoption of the 2009 Amendments, these loans were accounted for at amortized cost. These loans are recorded in residential mortgages and business and government loans on the Consolidated Balance Sheet. This change did not have a material impact on the financial position, cash flows, or earnings of the Bank. Alignment of Reporting Period of U.S. Entities Effective April 30, 2009, the reporting periods of TD Bank, N.A., which currently operates as TD Bank, America’s Most Convenient Bank, were aligned with the reporting period of the Bank to eliminate the one month lag in financial reporting. Prior to April 30, 2009, the reporting period of TD Bank, N.A. was included in the Bank’s financial statements on a one month lag. In accordance with the CICA Handbook Section 1506, Accounting Changes, this alignment is considered a change in accounting policy. The Bank has assessed that the impact to prior periods is not material and therefore, an adjustment was made to opening retained earnings to align the reporting period of TD Bank, N.A. to that of the Bank’s reporting period. Accordingly, the results of TD Bank, N.A. for the twelve months ended October 31, 2010 and 2009 have been included with the results of the Bank for the twelve months ended October 31, 2010 and 2009. The one month impact of aligning the reporting period of U.S. entities has been included directly in retained earnings and not in the Consolidated Statement of Income. FUTURE ACCOUNTING AND REPORTING CHANGES Conversion to International Financial Reporting Standards Canadian GAAP for publicly accountable entities will be replaced by International Financial Reporting Standards (IFRS), effective for interim and annual periods beginning in the first quarter of fiscal 2012. The annual and interim fiscal 2012 Consolidated Financial Statements will include an IFRS opening Consolidated Balance Sheet as at November 1, 2010 (IFRS opening Consolidated Balance Sheet), fiscal 2011 comparatives, related transitional reconciliations and note disclosures. IFRS uses a conceptual framework similar to Canadian GAAP; however, certain differences exist related to items such as recognition, measurement, and disclosure that could significantly impact the Bank’s accounting policies and related business processes. The Bank is continuing its assessment of the full impact of its transition to IFRS. NOTE 2 SECURITIES SECURITIES The Bank classifies securities pursuant to the requirements of CICA Handbook Section 3855 as trading (including those designated as trading under the fair value option, described in Note 4), available-for-sale, or held-to-maturity. Debt securities classified as loans are discussed in Note 3. Trading Securities purchased with the intention of generating profits in the near term are recorded on a trade date basis and are classified as trading. Transaction costs are expensed as incurred. These securities are accounted for at fair value with the change in fair value as well as any gains or losses realized on disposal recognized in trading income. Dividends are recognized on the ex-dividend date and interest income is recognized on an accrual basis. Both are included in interest income. Available-for-Sale Securities classified as available-for-sale are recorded on a trade date basis and are carried at fair value with changes in fair value recorded in other comprehensive income. Equity securities that are classified as available-for-sale and do not have quoted market prices are recorded at cost. Gains and losses realized on disposal of available-for-sale securities are calculated on an average cost basis and are recognized in net securities gains (losses) in non-interest income. Dividends are recognized on the ex-dividend date and interest income is recognized on an accrual basis using the effective interest rate method. Both are included in interest income. TD BANK GROUP • 211 Held-to-Maturity Securities with a fixed maturity date that the Bank intends and has the ability to hold to maturity are classified as held-to-maturity and accounted for at amortized cost. Interest income is recognized using the effective interest rate method. IMPAIRMENT OF AVAILABLE-FOR-SALE SECURITIES Available-for-sale securities are written down to fair value through net securities gains (losses) in non-interest income whenever it is necessary to reflect other-than-temporary impairment.In the case of debt securities classified as available-for-sale, a subsequent increase in the fair value that can be objectively related to an event that occurred after the impairment was recognized will result in a reversal of the impairment loss. IMPAIRMENT OF HELD-TO-MATURITY SECURITIES For held-to-maturity securities, an impairment loss is recognized when there is objective evidence that there has been a deterioration of credit quality subsequent to the initial recognition of the security to the extent that the Bank no longer has reasonable assurance as to the timely collection of the full amount of the principal and interest. The impairment loss is measured as the difference between the asset’s carrying amount and the present value of estimated future cash flows discounted at the asset’s original effective interest rate. 2 During 2008, the Bank changed its trading strategy with respect to certain trading debt securities as a result of deterioration in markets and severe dislocation in the credit market. These debt securities were previously recorded at fair value with changes in fair value, as well as any gains or losses realized on disposal, recognized in trading income. Since the Bank no longer intended to actively trade in these debt securities, the Bank reclassified these debt securities from trading to the available-for-sale category effective August 1, 2008 in accordance with the 2008 Amendments to CICA Handbook Section 3855. On August 1, 2008, the fair value of debt securities reclassified from trading to available-for-sale was $6,979 million. In addition, on the date of reclassification, these debt securities had a weighted-average effective interest rate of 6.99% with expected recoverable cash flows, on an undiscounted basis, of $9,732 million. The fair value of the reclassified debt securities was $4,228 million as at October 31, 2010 (October 31, 2009 – $5,963 million). During the year ended October 31, 2010, net interest income of $262 million after tax (2009 –$378 million after tax; $110 million after tax for the three months ended October 31, 2008) was recorded relating to the reclassified debt securities. The increase in fair value of these securities during the year ended October 31, 2010 of $108 million after tax (October 31, 2009 – increase of $687 million after tax) was recorded in other comprehensive income. Had the Bank not reclassified these debt securities, the change in the fair value of these debt securities would have been included as part of trading income, the impact of which would have resulted in an increase in net income of $108 million after tax in the year ended October 31, 2010 (2009 – increase of $687 million after tax; three months ended October 31, 2008 – decrease of $561 million after tax). During the year ended October 31, 2010, reclassified debt securities with a fair value of $1,594 million (2009 – $1,526 million) were sold or matured, and $22 million after tax (2009 – ($72) million after tax; 2008 – nil) was recorded in securities gains (losses) during the corresponding period. SECURITIES PURCHASED UNDER REVERSE REPURCHASE AGREEMENTS, SECURITIES SOLD UNDER REPURCHASE AGREEMENTS, SECURITY BORROWING AND LENDING Securities purchased under reverse repurchase agreements involve the purchase of securities by the Bank under agreements to resell the securities at a future date. These agreements are treated as collateralized lending transactions whereby the Bank takes possession of the purchased securities, monitors its market value relative to the amounts due under the reverse repurchase agreements, and when necessary, requires transfer of additional collateral.In the event of counterparty default, the financing agreement provides the Bank with the right to liquidate collateral held and offset the proceeds against the amount owing from the counterparty. Obligations related to securities sold under repurchase agreements involve the sale of securities by the Bank to counterparties under agreements to repurchase the securities at a future date.These agreements are treated as collateralized borrowing transactions. Securities purchased under reverse repurchase agreements and obligations related to securities sold under repurchase agreements are carried at amortized cost and recorded on the Consolidated Balance Sheet at the respective prices at which the securities were originally acquired or sold, plus accrued interest. Interest earned on reverse repurchase agreements, and interest incurred on repurchase agreements is determined using the effective interest rate method and is included in interest income and interest expense, respectively, on the Consolidated Statement of Income. In security lending transactions the Bank lends securities to a counterparty and receives collateral in the form of cash or securities. If cash collateral is received, the Bank records the cash along with an obligation to return the cash on the Consolidated Balance Sheet as an obligation related to securities sold under repurchase agreements. If securities are received as collateral, the Bank does not record the collateral on the Consolidated Balance Sheet. In securities borrowing transactions the Bank borrows securities from a counterparty and pledges either cash or securities as collateral. If cash is pledged as collateral, the Bank records the transaction as securities purchased under reverse repurchase agreements on the Consolidated Balance Sheet. Securities pledged as collateral remain on the Bank’s Consolidated Balance Sheet. Where securities are pledged as collateral, security lending income and security borrowing fees are recorded in non-interest income in the Consolidated Statement of Income. Where cash is pledged as collateral, interest incurred or received is determined using the effective interest rate method and is included in interest income and interest expense, respectively, in the Consolidated Statement of Income. TD BANK GROUP • 212 Securities Maturity Schedule (millions of Canadian dollars) Remaining term to maturity1 Over 1 Over 3 Over 5 With no Within year to years to years to Over 10 specific 1 year 3 years 5 years 10 years years maturity Total Total Trading securities2 Government and government-related securities Canadian government debt Federal $ $
